CASE 0:13-cv-03451-SRN-HB Document 5511 Filed 04/15/20 Page 1 of 4
   CASE 0:13-cv-03451-SRN-HB Document 5511 Filed 04/15/20 Page 2 of 4



Yvonne Flitton       All objections to deposition designations are overruled except
                     the following, which are sustained:
                         • 189:5–25
                         • 190:1–25
                         • 191:1–25
                         • 192:1–25
                         • 193:1
                         • 195:5–25
                         • 196:1–23
                         • 197:16–25
                         • 198:1–13
                         • 273:2–25
                         • 276:5–16

                     Exhibits:
                         • The following exhibits are not received into evidence:
                                o DTX-023
Lori Zaloumis        All objections to deposition designations are overruled except
                     the following, which are sustained:
                         • 37:15–25
                         • 38:1–6, 20–25
                         • 39:1–6, 11–25
                         • 40:1–25
                         • 41:1–25
                         • 83:1–25
                         • 84:1–25
                         • 85:1–25
                         • 86:1–25
                         • 87:1–25
                         • 88:1–15
                         • 95:1–2, 20–25
                         • 96:1–3, 11–25
                         • 97:1–25
                         • 98:1–25
                         • 99:1–11
                         • 103:11–25
                         • 104:1–25
                         • 105:1–25
                         • 106:1–25
                         • 107:1–25
                         • 108:1–9, 23–25
                                      2
CASE 0:13-cv-03451-SRN-HB Document 5511 Filed 04/15/20 Page 3 of 4




                    •   109:1–10, 17–21
                    •   110:7–25
                    •   111:1–25
                    •   112:1–6
                    •   113:24–25
                    •   114:1–10, 19–25
                    •   115:1–25
                    •   116:1–25
                    •   117:1–6, 9–14, 16
                    •   159:1–6, 11–25
                    •   160:1–23
                    •   183:12–25
                    •   184:1–25
                    •   185:1–20
                    •   186:20–25
                    •   191:11–25
                    •   192:1–24
                    •   215:6–25
                    •   216:1–20, 23–25
                    •   217:1–2
                    •   232:2–5, 11–18, 21–25
                    •   233:1–25
                    •   234:1–25
                    •   235:1–25
                    •   236:1–25
                    •   237:1–25
                    •   238:1–25
                    •   239:1–25
                    •   240:1–11
                    •   242:16–25
                    •   243:1–25
                    •   244:1, 9–25
                    •   245:1–11
                    •   253:20–25
                    •   254:1–23
                    •   255:1–12, 19–25
                    •   256:1–3
                    •   259:21–25
                    •   260:1–25
                    •   261:1–25

                                 3
     CASE 0:13-cv-03451-SRN-HB Document 5511 Filed 04/15/20 Page 4 of 4




                                • 262:1–11, 14–24

                            Exhibits:
                               • The following exhibits are not received into evidence:
                                      o DTX-162
                                      o DTX-206
                                      o DTX-207
                                      o DTX-213
                                      o DTX-223
                                      o DTX-237
                                      o DTX-246
                                      o DTX-251
                                      o DTX-264
                                      o DTX-266
                                      o DTX-267
                                      o DTX-269
                                      o DTX-286
                                      o DTX-307

       Finally, the Court notes that testimony that refers to bankruptcy related documents,

such as declarations, affidavits, expert reports, proofs of claim and the like is received with

the understanding, as expressed on a number of occasions by the Court, that it will not be

considered for the truth of the matters asserted therein but rather for the limited purpose of

identifying information available to the parties at the time of the Bankruptcy Settlements.


IT IS SO ORDERED.



Dated: April 15, 2020                              s/Susan Richard Nelson
                                                   Susan Richard Nelson
                                                   United States District Judge




                                              4
